DETAILED ACTION
Claims 1-20 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered. 
The office acknowledges the following papers:
Claims and remarks filed on 10/13/2021.

	Allowable Subject Matter
Claims 3-9 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mendelson et al. (U.S. 2002/0095553), in view of Solomon et al. (U.S. 7,062,607).
As per claim 1:
Mendelson disclosed an electronic device, comprising: 
a processor (Mendelson: Figure 1A element 105, paragraph 14);  
a micro-operation cache in the processor, the micro-operation cache including a plurality of micro-operation cache entries, each micro-operation cache entry configured for storing micro-operations decoded from instruction groups of one or more instructions (Mendelson: Figures 2-3 element 320, paragraphs 26-27, 29, 31, and 33)(The filtered trace cache entries hold traces of decoded microoperations from groups of instructions.); and 
Mendelson failed to teach a micro-operation filter in the processor, the micro-operation filter including a plurality of micro-operation filter table entries, one or more of the micro-operation filter table entries storing identifiers of instruction groups for which the micro-operations are predicted not to be accessed if stored in the micro-operation cache; wherein the micro-operation filter is configured to: receive a first identifier for a 
However, Solomon combined with Mendelson disclosed a micro-operation filter in the processor, the micro-operation filter including a plurality of micro-operation filter table entries, one or more of the micro-operation filter table entries storing identifiers of instruction groups for which the micro-operations are predicted not to be accessed if stored in the micro-operation cache (Solomon: Figures 3-6 elements 260, 350, and 410, column 3 lines 32-36, column 3 lines 55-67 continued to column 4 lines 1-7, column 4 lines 57-66, column 5 lines 41-47, and column 5 lines 64-67 continued to column 6 lines 1-3)(Mendelson: Figures 3 and 4a elements 320 and 450, paragraphs 29, 32-33, and 47)(Solomon disclosed an access filter (i.e. micro-operation filter) with a plurality of entries corresponding to cache lines. The access filter stores an access counter value (i.e. identifiers) that is compared to a threshold value to selectively store segments in the segment cache. Mendelson disclosed always building new traces in the trace cache on misses. The combination implements the access filter in Mendelson to selectively add new traces to the filter trace cache based on the access counter value of the accessed cache line. Solomon describes in column 3 lines 32-36 that two-thirds of segments are replaced prior to being used even once. The counter values are used to disable segment building until a threshold number of accesses for the cache line have been made. Given the statistical probability of segments not once being accessed, a zero and/or below threshold count equates to a prediction that the segment won’t be later used.);
wherein the micro-operation filter is configured to: 

prevent a copy of the micro-operations from the first instruction group from being stored in the micro-operation cache when a micro-operation filter table entry includes an identifier that matches the first identifier (Solomon: Figures 3-6 elements 260, 350, 410, 1020, and 1070, column 3 lines 55-67 continued to column 4 lines 1-7, column 4 lines 57-66, column 5 lines 41-47, and column 5 lines 64-67 continued to column 6 lines 1-3)(Mendelson: Figures 3 and 4a elements 320 and 450, paragraphs 29, 32-33, and 47)(The combination implements the access filter in Mendelson to selectively add new traces to the filter trace cache based on the access counter value of the accessed cache line. A new trace is prevented from being stored in the filter trace cache of Mendelson if the access counter value is less than a threshold value.).
The advantage of selectively building traces in a trace cache is that power and effort can be saved from creating traces that mostly will never be accessed again (Soloman: Column 3 lines 32-42). Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the access filter table of Soloman into the processor of Mendelson for the advantage of efficiently using trace cache entries. 
As per claim 2:
Mendelson and Soloman disclosed the electronic device of claim 1, wherein the micro-operation filter is further configured to: 

cache micro-operations from the second instruction group in the micro- operation cache when none of the micro-operation filter table entries include an identifier that matches the second identifier (Solomon: Figures 3-6 elements 260, 350, 410, 1020, and 1070, column 3 lines 55-67 continued to column 4 lines 1-7, column 4 lines 57-66, column 5 lines 41-47, and column 5 lines 64-67 continued to column 6 lines 1-3)(Mendelson: Figures 3 and 4a elements 320 and 450, paragraphs 29, 32-33, and 47)(The combination implements the access filter in Mendelson to selectively add new traces to the filter trace cache based on the access counter value of the accessed cache line. A new trace is stored in the filter trace cache of Mendelson if the access counter value is greater than or equal to a threshold value.).
As per claim 10:
Mendelson and Solomon disclosed the electronic device of claim 1, further comprising: 
a memory in which instruction groups are stored, wherein the identifier of instruction group is a tag that includes some or all of an address in a memory associated with the instruction group or a value computed based on the address in the memory (Solomon: Figure 5 elements 340 and 360, column 4 lines 30-41)(Mendelson: Figure 1C element 140, paragraph 19)(The instruction cache stores cache lines of instructions identified by the stored tag.).
As per claim 11:

As per claim 12:
The additional limitation(s) of claim 12 basically recite the additional limitation(s) of claim 2. Therefore, claim 12 is rejected for the same reason(s) as claim 2.
As per claim 20:
The additional limitation(s) of claim 20 basically recite the additional limitation(s) of claim 10. Therefore, claim 20 is rejected for the same reason(s) as claim 10.

Response to Arguments
The arguments presented by Applicant in the response, received on 10/13/2021 are not considered persuasive.
Applicant argues for claims 1 and 11:
“As can be seen in the citation above, Solomon's access filter monitors for instruction pointers (IPs) associated with instructions that have been executed multiple times and enables the segment builder to build segments for such IPs. Solomon describes how the access filter monitors the IPs using counters in an instruction cache (as shown in FIG. 5) or in the access filter itself (as shown in FIG. 6). Solomon's access filter, however, is limited to using the number of times that an instruction pointer has been encountered for determining whether a segment builder is to be enabled. Solomon does not describe or suggest a micro-operation filter with entries that include identifiers of instruction groups that are predicted not to be accessed such as in the amended independent claims in the instant application. More specifically, Solomon does not describe or suggest a "a micro-operation filter in the processor, the micro-operation filter including a plurality of micro-operation filter table entries, one or more of the micro-operation filter table entries storing identifiers of instruction groups for which the micro-operations are predicted not to be accessed if stored in the micro-operation cache" such as in amended independent claim 1, or the language of amended independent claim 11. Solomon also does not describe or suggest operations that rely on/use such a micro-operation filter - i.e., the receiving and preventing operations of amended independent claim 1 and the similar operations in amended independent claim 11.”  

This argument is not found to be persuasive for the following reason. Solomon in figures 5-6 shows the access counter elements 350/450, which reads upon the table entries. Prior to first access, the access counter would have a zero value indicating that the cache line has yet to be accessed. Solomon describes in column 3 lines 32-36 that two-thirds of segments are replaced prior to being used even once. The counter values are used to disable segment building until a threshold number of accesses for the cache line have been made. Given the statistical probability of segments not once being accessed, a zero and/or below threshold count equates to a prediction that the segment won’t be later used. The combination adds these access counters to allow for conditional trace building in element 450 of figure 4a of Mendelson to selectively install new traces into the FTC. As the instructions within the instruction cache memory are included within the traces to be built, the instruction pointer and access counter of Solomon is used in Mendelson to selectively build new traces into the FTC based on the access counter(s) for instructions within a proposed trace exceeding the threshold count value. Thus, reading upon the claimed limitation.

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183